     Case 2:20-cv-02120-JAM-DMC Document 9 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMIANTRA MAURICE CLAY,                            No. 2:20-CV-2120-JAM-DMC-P
12                        Petitioner,
13            v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Respondent.
16

17                  Petitioner, a prisoner proceeding pro se, brings this petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. Before the Court is Petitioner’s “request for clarification,” which

19   the Court construes as a motion. See ECF No. 1. Petitioner moves for clarification of the status of

20   this case. Id. Petitioner is also the petitioner in Clay v. Covello, 2:20-cv-02356-JAM-DMC.

21                  The Court previously dismissed Petitioner’s petition with leave to amend because

22   Petitioner named the State of California as the Respondent rather than the person having custody

23   of the Petitioner. See ECF No. 4. The Court provided Petitioner 30 days to file an amended

24   petition. Id. at 2. The Court also directed Petitioner to resolve the fee status in this case by paying

25   the filing fee or submitting an application to proceed in forma pauperis. ECF No. 3. No amended

26   petition was filed in the above captioned case and the case’s fee status remained outstanding. See

27   ECF No. 7. The Court thus issued findings and recommendations recommending that the case be

28   dismissed without prejudice for lack of prosecution. Id.
                                                         1
     Case 2:20-cv-02120-JAM-DMC Document 9 Filed 01/22/21 Page 2 of 3


 1                  An administrative error, however, appears to have occurred. Petitioner, in

 2   accordance with the Court’s order, filed an amended petition with the Court on November 23,

 3   2020. See ECF No. 8; Petition for Writ of Habeas Corpus, Clay v. Covello, 2:20-cv-02356-JAM-

 4   DMC (E.D. Ca. Nov. 25, 2020). He contends that he sent the amended petition along with the

 5   filing fee. ECF No. 8. That petition, however, appears to have been filed as a new case in Clay v.

 6   Covello, 2:20-cv-02356-JAM-DMC. Petition, supra. The petition should have been filed as an

 7   amended petition in the above captioned case. The Court will thus order the clerk to

 8   administratively close Clay v. Covello, 2:20-cv-02356-JAM-DMC, and file the petition in that

 9   case as an amended petition in the present case. The amended petition is deemed filed November

10   23, 2020. The Court’s findings and recommendations recommending that this action be dismissed

11   for lack of prosecution will be vacated.

12                  The Court, however, has no record of the required filing fee or a motion from

13   Petitioner to proceed in forma pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The Court will grant

14   30 days for Petitioner to pay the appropriate filing fee, confirm that the fee was previously paid,

15   or file an application to proceed in forma pauperis. An application to proceed in forma pauperis

16   must be submitted with a “certification from the warden or other appropriate officer of the place

17   of confinement showing the amount of money or securities that the Petitioner has in any account

18   in the institution” as required by Rule 3(a)(2) of the Federal Rules Governing Section 2254 Cases.

19                  Accordingly, IT IS HEREBY ORDERED that:

20                  1.      The Court’s previous Findings and Recommendations (ECF No. 7)

21   recommending that this action be dismissed without prejudice for lack of prosecution are vacated.

22                  2.      The Clerk of the Court is directed to administratively close case number

23   2:20-cv-02356-JAM-DMC.

24                  3.      The Clerk of the Court is directed to file the petition for a writ of habeas

25   corpus filed in 20:20-cv-02356-JAM-DMC as a first amended petition in the above captioned

26   case. The petition is deemed filed as of November 23, 2020.

27   ///

28   ///
                                                        2
     Case 2:20-cv-02120-JAM-DMC Document 9 Filed 01/22/21 Page 3 of 3


 1                  4.      Petitioner shall submit on the form provided by the Clerk of the Court,

 2   within 30 days from the date of this order, a complete application for leave to proceed in forma

 3   pauperis, with the certification required by Rule 3(a)(2), provide evidence that the fee was

 4   previously paid, or pay the appropriate filing fee.

 5                  5.      The Clerk of the Court is directed to send Petitioner a new form

 6   Application to Proceed in Forma Pauperis by a Prisoner.

 7

 8   Dated: January 21, 2021
                                                               ____________________________________
 9                                                             DENNIS M. COTA
10                                                             UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
